Citation Nr: 1135403	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team, which denied service connection for frostbite of the bilateral lower extremities.  The RO in Atlanta, Georgia, currently has jurisdiction.

In his January 2009 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in an April 2010 signed statement, he withdrew his hearing request.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In June 2010, the Board remanded the matter to the RO/AMC for the purpose of providing the Veteran with a VA examination.  The case was returned to the Board for further appellate action in November 2010.  In December 2010, the Board requested a Veterans' Health Administration (VHA) expert opinion.  

The Veteran submitted additional evidence in July 2011, after the case was returned to the Board.  38 C.F.R. § 19.37(b) (2010).  A remand is not necessary as the Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy is not related to service.

2.  The Veteran does not have a present disability of residuals of frostbite of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated April 2007, May 2007, and June 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's complete service treatment records, VA treatment records, and adequately identified private treatment records.  

With regard to the Veteran's service treatment records, the Board notes that in March 2007, the Veteran submitted a letter from the National Archives and Records Administration informing the Veteran that his records were likely destroyed in the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973.  Subsequently, the RO sent the Veteran a letter requesting the information necessary to conduct a search for any of his existing military medical records and asking him to submit any records in his possession.  However, review of the claims file shows that the Veteran's service treatment records were associated with the claims folder on October 17, 1955, nearly two decades before the fire at the NPRC.  

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption may be rebutted by clear and convincing evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, absent clear and convincing evidence to the contrary, it is presumed that the records associated in October 1955 constitute the Veteran's complete service treatment records.  Here, there is no clear and convincing evidence showing that the service treatment records are incomplete; rather, the evidence indicates that the Veteran's complete service treatment record was obtained.  These records were associated prior to fire at the NPRC, and the file contains the Veteran's entrance examination, separation examination, and numerous treatment records.  Furthermore, when the RO contacted the Veteran to obtain the information needed to obtain alternative medical records, the Veteran replied that he received treatment at the battalion aid station from January 1954 to August 1954 while serving with the 160th Infantry Regiment, 40th Infantry Division, Headquarters Company.  Review of the service treatment records shows that these specific records identified by the Veteran are present in the claims folder.  As such, the Board finds that the Veteran's service treatment records are not destroyed or missing; rather, his complete service treatment records are included in the evidence of record.

The Veteran has not identified any additional relevant records that VA failed to obtain.  See 38 C.F.R. § 3.159(c)(1)(i).  At his August 2010 VA examination, the Veteran stated that he had received continuous treatment for his feet from multiple physicians, including his place of employment, since discharge from active service in 1954.  However, as noted above, the Veteran was asked to identify any records he would like VA to obtain in April 2007, May 2007, and June 2008.  He was specifically asked to submit employment physical examinations and medical evidence from hospitals, clinics, and private physicians showing treatment since military service, or to return the attached VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to obtain the records on his behalf.  The Veteran provided information for VA to obtain dermatology records pursuant to another pending claim, but he did not provide VA with any information regarding treatment for his peripheral neuropathy, frostbite residuals, or other disorders of the lower extremities.  

Furthermore, in a June 2011 statement, the Veteran stated that while he had received treatment since returning home from Korea, he was not able to obtain the records as most of his private physicians have died or retired.  Therefore, as these private treatment records have not been adequately identified by the Veteran, and the Veteran has indicated that these records no longer exist, VA is not under a duty to attempt to obtain them before proceeding with the Veteran's claim.  Segars v. Shinseki, 23 Vet. App. 290 (2009) (holding that the duty to assist applies to relevant records that the claimant has adequately identified); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005) ( holding that VA did not violate duty to assist in failing to get records where Veteran did not identify the records, request VA to obtain them, and explain how they might be relevant to the claim).  

Therefore, as the Veteran's service treatment records, VA treatment records, and all private treatment records submitted by the Veteran are present in the claims folder, and the Veteran has not identified any additional treatment records that he would like VA to obtain, VA's duty to assist the Veteran with the procurement of his treatment records has been met.  See 38 C.F.R. § 3.159(c).

Lastly, a VA examination was conducted in August 2010 in which the examiner reviewed the claims file, considered the Veteran's history of frostbite and peripheral neuropathy, and conducted a peripheral nerve and cold injury protocol examination.  In a June 2011 statement, the Veteran alleged that the examiner did not conduct a thorough examination as he merely looked at the Veteran's feet and allegedly did not touch them.  However, as the examination report notes that the Veteran's feet were cold to the touch and contains monofilament sensation and vibratory sense data, the Board finds that this contention is without merit.  However, a medical expert opinion was needed to supplement the VA examination report as the examiner did not explicitly state whether the Veteran had any identifiable cold injury residuals.

Therefore, in December 2010, the Board requested an expert medical opinion from a VHA neurologist in order to determine whether the evidence showed the existence of any current residuals of frostbite of the feet and to obtain an opinion on the etiology of the Veteran's peripheral neuropathy that explicitly discussed the private opinions submitted by the Veteran in accordance with the Board's June 2010 Remand order.  See 38 C.F.R. § 20.901(a).  The VHA neurologist provided a detailed opinion and addendum that is supported by adequate rationale and includes discussion of the opinions provided by the Veteran's private physicians and the VA examiner.  Therefore, VA's duty to provide the Veteran with a VA examination and obtain medical opinions has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); cf. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that an opinion is adequate when based on consideration of the Veteran's prior medical history and examinations and also describes disability in sufficient detail so the Board evaluation will be fully informed).  The Veteran was notified that the opinion was being sought, was provided with a copy of the opinion when the opinion was rendered, and was given an opportunity to respond with additional evidence or arguments.  See 38 C.F.R. § 20.903(a).

The Board is satisfied that the RO has substantially complied with the Board's February 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to provide the Veteran with a VA examination in order to determine the etiology of any diagnosed bilateral lower extremity disorder found to be present.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  As discussed above, the Veteran was provided with a VA examination and an additional VHA medical opinion was obtained in order to remedy any defects in the August 2010 examination report.  Additionally, on remand, the Veteran's recent VA treatment records were obtained, and the Veteran's claim was readjudicated in an October 2010 supplemental statement of the case.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he suffered frostbite of both feet in January 1954 and that, since that time, he has experienced numbness and tingling of the lower extremities, bilaterally.  Therefore, he asserts that service connection for peripheral neuropathy of the bilateral lower extremities should be granted as this condition is a residual of his in-service frost-bite.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection entails proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. 
§ 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  However, while the Board is not required to accept a Veteran's uncorroborated account of his active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); but see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the Board may find that a Veteran's lay statement is not credible where the Board determines that it is unlikely that the particular event could have occurred without being noted in the Veteran's service personnel records).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's private neurologist, private primary care physician, and the VA examiner have all diagnosed the Veteran with peripheral neuropathy of the feet and legs.  There is no evidence of record showing any other diagnosis of frostbite residuals, and the VHA neurologist determined that the evidence of record does not document any findings suggestive of a frostbite injury, other than absent vibratory sensation of the feet and decreased reflexes which were attributed to the Veteran's peripheral neuropathy.  As such, peripheral neuropathy of the lower extremities is the only currently diagnosed disability.  As no other present disabilities are shown, the Board will limit its analysis of the Veteran's claim for service connection for residuals of frostbite of the bilateral lower extremities to his diagnosed peripheral neuropathy.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Board concedes cold exposure in service.  In June 2008, the Veteran submitted a statement asserting that he developed frostbite after standing in an open field for three to four hours in temperatures as low as 40 degrees below zero about 65 miles north of Seoul in the middle of January 1954 in order to meet President Eisenhower upon his arrival, after he took office earlier that month.  The Veteran asserts that he sought treatment when he returned to base and was told he had frostbite.  The Veteran's service treatment records show treatment for sore feet on January 1953, treatment for a rash on his legs in October 1953, and treatment for an ingrown toenail in April 1954.  His separation examination shows that his feet were normal at discharge from active service in August 1954.  

The Veteran is competent to testify to his cold exposure, Grottveit, 5 Vet. App. at 93, and, resolving any doubt in his favor, his testimony is credible.  The Veteran's testimony contains some inconsistencies when compared to known historical events, e.g. the date of Eisenhower's inauguration on January 20, 1953.  However, the Veteran's general assertion that he was exposed to extreme cold and required treatment during the time that President Eisenhower became President is supported by the January 1953 service treatment record showing treatment for "sore feet."  Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran's testimony regarding cold exposure in service is credible.

However, the preponderance of the evidence is against finding that the Veteran's currently diagnosed peripheral neuropathy is related to cold exposure in service.  Although the Veteran has provided competent and credible testimony of continuous symptoms of numbness and tingling since he was exposed to extreme cold in service, the evidence of record does not show a link between those continuous symptoms and his presently diagnosed disability. 

The earliest evidence of record showing treatment for peripheral neuropathy is a January 2008 statement from the Veteran's private neurologist, Dr. Drexinger, who stated that he currently treats the Veteran for his peripheral neuropathy and feels it "is most likely related to the frostbite which he had in the Korean War."  A February 2008 electromyography and nerve conduction velocity study (EMG) of the upper extremities interpreted by Dr. Drexinger is also of record.  The EMG was abnormal with electrical evidence of a generalized sensorimotor peripheral neuropathy that is nonspecific in etiology.  No EMG of the lower extremities is of record.

The Veteran also sought VA treatment for peripheral neuropathy, beginning in September 2008.  He reported symptoms of lower extremity pain with a history of frostbite in service.  From September 2008 to October 2009, the Veteran was prescribed increasing doses of Gabapentin and used anti-embolism stockings.  In October 2009, the Veteran asserted that he was not diabetic and was therefore not monitoring his diabetes using fingerstick testing.  The VA physician noted that the Veteran was diabetic and was encouraged to start monitoring fingerstick ranges at home.  Upon review of his February 2008 EMG, he was referred to neurology for evaluation of his peripheral neuropathy.

In September 2009, Dr. Rogers, the Veteran's family physician, submitted a statement asserting that the Veteran suffers from peripheral neuropathy that is secondary to the frostbite he incurred in the Chorwon Valley of the Korean conflict in 1954.  He also asserted that the Veteran's symptoms have continued and worsened since discharge from service.

The VA neurology consultation report, dated March 2010, shows that the Veteran complained of peripheral neuropathy with symptoms of numbness, tingling, mild weakness, uncomfortable sensations, and pain.  He stated that these symptoms began in 1954 during the Korean War, after suffering from frostbite, and have continued and worsened since that time.  The VA neurologist determined that the data from the February 2008 EMG was incomplete such that it was difficult to validate the conclusion noted on the report.  The physical examination was significant for decreased vibratory sensation in the bilateral feet.  The note states that the Veteran most likely has symmetric polyneuropathy with symptoms not fully controlled by the current dosage of neurotonin.  The dosage was increased and the possibility of exploring other prescriptions for the Veteran's neuropathic pain was examined.  The note states that neurology will check serum protein electrophoresis (SPEP) as part of the neuropathy work up, but that no repeat EMG is needed since the symptoms are sensory and the Veteran has "multiple known etiologies of neuropathy."  The neurologist also noted that there may be a secondary restless leg syndrome component of the Veteran's symptoms.

In August 2010, the Veteran was provided with a VA peripheral nerve examination.  The examiner reviewed the Veteran's history of cold injury in service, and completed a cold injury protocol.  The Veteran's current symptoms were tingling, numbness, burning, cold sensitization, parasthesias, disturbances of nail growth due to onychomycosis, and sleep disturbances.  There was no evidence of Raynaud's disease, hyperhidrosis, chronic pain, causalgia, reflex sympathetic dystrophy, recurrent fungal infections of the feet, breakdown or ulceration of frostbite scars, arthritis or joint stiffness, limitation of motion of the affected area, edema, skin color changes, skin thickening or thinning, feeling of coldness, or excess sweating.  The Veteran reported that the tingling is constant, and precipitating factors were noted as cold, walking ten minutes, standing ten minutes, and night tingling.  Alleviating factors were noted as warmth and rubbing.  Upon examination, the Veteran showed abnormal foot monofilament sensation and abnormal foot and lower leg vibratory sense bilaterally.  His feet were cold to the touch bilaterally.  

The diagnoses provided are frostbite of the feet, peripheral neuropathy of the feet and legs secondary to diabetes mellitus, type II, and deep venous thrombosis of the left knee.  The examiner provided the opinion that the Veteran's peripheral neuropathy is "less as likely as not" secondary to his military service with frostbite in Korea.  The examiner explained that the Veteran's service records were silent for treatment of frostbite or peripheral neuropathy even though his records noted treatment for an unrelated foot problem.  He determined that diabetes mellitus, type II, was causing the peripheral neuropathy, and that the deep venous thrombosis to the left lower extremity could also be adding to the peripheral neuropathy.  The examiner also opined that the in-service treatment the Veteran described corresponds to a treatment for fungal infection, not frostbite. 

In December 2010, the Board requested an expert medical opinion from a VHA neurologist.  The claims folder was sent to and reviewed by the VHA examiner with an opinion request describing the Veteran's medical history, including the Veteran's service treatment records showing complaints of sore feet from January 1953, Dr. Drexinger's January 2008 opinion and February 2008 upper extremity EMG test, Dr. Rogers' September 2009 opinion, VA primary care records showing continuing complaints of and treatment for chronic parasthesia of the lower extremities, dated from September 2008 to May 2009, the March 2010 VA neurology consultation report, and the July 2010 VA examination report.  The neurologist was asked to provide an etiological opinion with regard to the Veteran's peripheral neuropathy, to determine whether the evidence showed any current residuals of frostbite of the feet, and, in providing the requested opinion, address the opinions provided by Dr. Drexinger, Dr. Rogers, and the July 2010 VA examiner and provide a complete rationale.

The neurologist reviewed the Veteran's medical history, noting that the available medical records first show treatment for the claimed condition in 2008, when the Veteran began seeing Dr. Drexinger for treatment of his peripheral neuropathy, although the neurologist also noted the Veteran's assertion that his legs and feet have never stopped hurting since service.  He provided the opinion that it is less likely as not that peripheral neuropathy was caused by or a result of the frostbite injury that occurred in 1954 based on review of the medical literature and his personal observation of patients with peripheral neuropathy and frostbite.  

The neurologist explained that it is very rare for the inside of the cells themselves to be frozen in a frostbite injury; rather, the four clinical types of frostbite injury concern edema, formation of blisters, necrosis, and gangrene.  These injuries are either caused by cell death at the time of exposure due to dehydrating ice crystal formation in the space outside the cells or cell deterioration and death due to lack of oxygen.  Only in a rapid freezing injury, such as those produced by frozen metals, will the inside of the cells themselves be frozen.  The report also outlines the usual course of frostbite; following recovery there is often an increased vasoconstrictor tone, manifested by increased susceptibility to cold, hyperhydrosis, paresthesias, and localized pain.  Overall, the neurologist determined that review of the literature suggests that large fiber neuropathy related to frostbite is very rare and not among the well-established list of causes of peripheral neuropathy.  

Therefore, the VHA neurologist determined that the Veteran's peripheral neuropathy was not due to cold exposure in service because the Veteran was not treated for frostbite injury in service; the separation examination report does not show any history of cold exposure, residual symptoms, clinical findings, or treatment for frostbite; the likelihood of symptoms manifesting after 50 years is highly unlikely; the Veteran's peripheral neuropathy is likely due to metabolic conditions such as his diabetes mellitus, type II, and even his hypothyroidism; and large fiber neuropathy, the type claimed by the Veteran, is not a well-recognized source of peripheral neuropathy.  

However, as this report did not address all three previous opinions of record or determine whether the evidence showed any current frostbite residuals of the feet, the Board requested clarification in April 2011.  The neurologist explained that it was not clear whether Dr. Drexinger and Dr. Rogers were provided with the evidence necessary to render an informed opinion on the etiology of the Veteran's peripheral neuropathy, and that he agreed with the assessment of the VA examiner.  The neurologist also explained that the Veteran's EMG, absent sural, median, and ulnar nerve sensory potentials, indicates that the Veteran's peripheral neuropathy affects his upper as well as lower extremities, such that his pattern of neuropathy is most consistent with peripheral neuropathy secondary to a systemic condition such as diabetes mellitus, vitamin B deficiency, or vasculitis, and highly unlikely that any peripheral neuropathy is caused by or due to a focal frostbite injury of the feet that later progressed to involve the hands.  Additionally, the neurologist noted that the Veteran has been diagnosed with conditions that are among the commonly known causes of peripheral neuropathy, and that the signs and symptoms of frostbite are often more severe during the first few weeks and then tend to stabilize and improve over months or years.  

In July 2011, the Veteran submitted a second statement from his primary care physician, Dr. Rogers, which notes that the Veteran is a long term patient.  Dr. Rogers asserted that the Veteran described his frostbite exposure long before considering claiming disability due to his thermal injury.  He also asserted that Veteran was reassigned to fork lift duty at General Motors after he found it too difficult to be on his feet all day.  Furthermore, Dr. Rogers opined that the Veteran does not have diabetes, only a "pre diabetes condition" that has required no medication.  Lastly, he stated that the tingling in the Veteran's hands is not determinative as lack of clarity is normal in determining the etiology of the neuropathies of elderly patients. 

In addition to the testimony of Dr. Rogers, the Veteran has consistently contended that his symptoms of numbness and tingling of the lower extremities have been continuous since service and have worsened since that time and he is competent to testify to those symptoms and their continuous nature.  Hickson, 12 Vet. App. at 253; see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  The Board also finds that this testimony is credible as the Veteran's statements regarding his symptoms, the date of onset, and continuity of symptomatology are consistent throughout the record and supported by the statement submitted by Dr. Rogers.  Therefore, the Board will give all due consideration to the Veteran's lay testimony in weighing the probative value of the evidence of record.  

With regard to the medical evidence of record, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the Board finds that the opinions provided by the Veteran's private physicians are outweighed by the opinions provided by the VA examiner and VHA neurologist.  The Veteran's family physician, Dr. Rogers, is less qualified in terms of his medical expertise to determine the etiology of the Veteran's neuropathy.  In providing the July 2011 opinion, Dr. Rogers did not articulate a clear basis for his determination, but rather based his opinion on the notion that neuropathies generally have no clear etiology.  However, all three neurologists of record were able to articulate possible causes of the Veteran's neuropathy, and the likelihood of each possible cause, which suggests that a greater degree of expertise is required in order to provide a well-reasoned opinion on the etiology of this particular neurological issue.

The Board finds that Dr. Drexinger's opinion is of minimal probative value as it predates the February 2008 EMG that he interpreted.  Therefore, the opinion in the January 2008 statement was given without the benefit of the upper extremity EMG report, which found "generalized sensorimotor peripheral neuropathy which is nonspecific in etiology."  The finding on this report is consistent with the analysis provided by the VHA neurologist in the May 2011 addendum, wherein he noted that the Veteran's EMG showed that the peripheral neuropathy affected the upper as well as lower extremities, consistent with peripheral neuropathy secondary to a systemic condition such as diabetes mellitus, vitamin B deficiency, or vasculitis.  Therefore, he found that it was highly unlikely that any peripheral neuropathy could be caused by a focal frostbite injury of the feet.  

Furthermore, the opinion provided by the VHA neurologist was factually accurate, fully articulated, and supported by sound reasoning.  The report contained the level of detailed analysis that allows the Board to fully assess the probative value of the opinion.  Conversely, the January 2008 and September 2009 opinions provided by the Veteran's private physicians only consist of conclusory statements, and the July 2011 statement from Dr. Rogers relies on either the Veteran's reports of continuous symptoms only, without reference to any of the other factors considered by the neurologists, or reasoning based on the unjustified premise that the etiology of neuropathies is generally unclear.  Therefore, as the opinions provided by the VA examiner and, particularly, the VHA neurologist were based on a more complete picture of the relevant facts and data than was available to the Veteran's private neurologist, the Veteran's primary physician lacks the necessary expertise needed to provide an etiological opinion on the Veteran's neurological condition, and the VA examination report and VHA opinion contain the degree of reasoned analysis that lends probative weight to a medical opinion, the Board finds that the probative value of the opinions provided by the Veteran's private physicians is outweighed by the opinions provided by the VA examiner and the VHA neurologist.

In consideration of the lay evidence of continuous symptomatology submitted by the Veteran, the Board notes that service connection can be established where the evidence shows a current diagnosis and continuity of symptomatology since service where the evidence also shows a connection between the present disability and post-service symptomatology.  Barr, 21 Vet. App. at 307.  It does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Savage, 10 Vet. App. at 496.  Here, the evidence indicates that the Veteran's peripheral neuropathy is caused by a systemic condition because it is not limited to the lower extremities but also objectively demonstrated in the upper extremities.  Therefore, giving all due weight to the Veteran's competent and credible testimony, the evidence nevertheless weighs against finding a link between the Veteran's continuous symptoms and his current peripheral neuropathy and service connection cannot be granted under 38 C.F.R. § 3.303(b).  

Therefore, as the preponderance of the evidence shows that the Veteran's peripheral neuropathy is not related to service as discussed above, the benefit-of-the-doubt does not apply and the claim must be denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  


ORDER

Service connection for residuals of frostbite of the bilateral lower extremities, claimed as peripheral neuropathy, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


